Case 2:16-cv-00216-Z-BR Document 300 Filed 12/13/18                    Page 1 of 3 PageID 1675


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

RODGERS, ESTATE OF ALTON                          §
       Plaintiff,                                 §
                                                  §
v.                                                §              Cause No. 2:16-cv-00216-D-BR
                                                  §
BARRY MARTIN, et al.,                             §
    Defendants.                                   §
                                                  §

TEXAS DEPARTMENT OF CRIMINAL JUSTICE DEFENDANTS MOTION TO SEAL
    EXHIBIT A OF DEFENDANTS MOTIONS FOR SUMMARY JUDGMENT

Defendants, through the Attorney General for the State of Texas, request permission of the Court to

file Exhibit A of Defendants Appendix to all Texas Department of Criminal Justice’s Defendants

Motions for Summary Judgment under seal. Defendants seek to file these documents under seal

because Plaintiff’s confidential medical records and an confidential law enforcement information is

contained within this exhibit. These documents are protected by the Health Insurance Portability and

Accountability Act of 1996 Privacy Rule (HIPAA), 45 CFR parts 160-164, and the Tex. Civ. Prac. &

Rem. Code '30.010(a); Omnibus Consolidated and Emergency Supplemental Appropriations Act,

1999, Pub. L. No. 105-277, ' 127(2), 112 Stat. 2681. Release of such information is a criminal offense.

TEX. GOV=T. CODE ANN. ' 552.352.

       .

                                                   Respectfully submitted,

                                                   KEN PAXTON
                                                   Attorney General of Texas

                                                   JEFFREY C. MATEER
                                                   First Assistant Attorney General

                                                   BRANTLEY STARR
                                                   Deputy First Assistant Attorney General
Case 2:16-cv-00216-Z-BR Document 300 Filed 12/13/18                 Page 2 of 3 PageID 1676




                                                 DARREN L. MCCARTY
                                                 Deputy Attorney General for Civil Litigation

                                                 SHANNA E. MOLINARE
                                                 Chief, Law Enforcement Defense Division

                                                 /s/ BRUCE R. GARCIA
                                                 BRUCE R. GARCIA
                                                 Assistant Attorney General
                                                 Attorney-in-charge
                                                 State Bar No. 07631060
                                                 Bruce.Garcia@oag.texas.gov

                                                 ATTORNEY FOR DEFENDANTS
                                                 Barry Martin, Dustin Anderson, Kayla
                                                 Chapman Gurola, Jamie Burkholder, Jason
                                                 Dorsey, Julio Lucero, Raul Bernal, Fernando
                                                 Franco, Curtis Taylor, Trevin Mogilnicki, and
                                                 the Texas Department of Criminal Justice




                            NOTICE OF ELECTRONIC FILING

       I, BRUCE R. GARCIA, Assistant Attorney General of Texas, certify that I have electronically

submitted for filing Defendants’ Motion to Seal Exhibit A of Defendants Motion for Summary

Judgment to the Court, on December 13, 2018, in the Northern District of Texas, Amarillo Division.

                                                 /s/ BRUCE R. GARCIA
                                                 BRUCE R. GARCIA
                                                 Assistant Attorney General




                                                2
Case 2:16-cv-00216-Z-BR Document 300 Filed 12/13/18               Page 3 of 3 PageID 1677


                               CERTIFICATE OF SERVICE

       I, BRUCE R. GARCIA, Assistant Attorney General of Texas, do hereby certify that a true

and correct copy of the above and foregoing Defendants’ Motion to Seal Exhibit A of Defendants

Motion for Summary Judgment has been served via the following on December 13, 2018, on:

Jesse Quackenbush                 Via ECF
Quackenbush Law Firm
801 S. Fillmore Suite 460
Amarillo, TX 79101
Attorney for Plaintiff

Carolyn M. Nichols                Via ECF
Maggie Lane                       Via ECF
The Rothstein Law Firm
500 4th St NW, Suite 400
Albuquerque, New Mexico 87102
Co-Counsel for Plaintiff

Briana M. Webb                    Via ECF
Assistant Attorney General
P.O. Box 12548
Austin, TX 78711
Attorney for Defendant
Texas Tech University
Health Science Center

                                               /s/ BRUCE R. GARCIA
                                               BRUCE R. GARCIA
                                               Assistant Attorney General




                                              3
